                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION



RIVERPORT INSURANCE COMPANY,                        )
                                                    )             Case No. 18-CV-4041-LTS
               Plaintiff,                           )
                                                    )
v.                                                  )
                                                    )       STIPULATION OF DISMISSAL
JONATHAN ESPINOZA, STATE STEEL                      )
SUPPLY CO., ALL IN A DAY, LLC, and                  )
NORMAN DIVIS,                                       )
                                                    )
               Defendants.                          )

       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by

their respective undersigned attorneys, that the above-entitled action is hereby dismissed on its

merits with prejudice, without costs, disbursements or attorneys' fees to any party.



Dated: October 3, 2018                             Respectfully submitted,

                                                   HINSHAW & CULBERTSON LLP


                                                   s/ Paulette S. Sarp
                                                   Paulette S. Sarp (AT0011748)
                                                   333 South 7th St., Suite 2000
                                                   Minneapolis, MN 55402
                                                   Tel: (612) 334-2626
                                                   Fax: (612) 334-8888
                                                   psarp@hinshawlaw.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   RIVERPORT INSURANCE COMPANY




                                                                                       302613031v1 1004015
      Case 5:18-cv-04041-LTS-MAR Document 16 Filed 10/03/18 Page 1 of 3
Dated: October 3, 2018                    Respectfully submitted,

                                          SMITH & MCELWAIN LAW OFFICE


                                          s/ Dennis M. McElwain
                                          Dennis M. McElwain
                                          505 5th St., Suite 530
                                          P.O. Box 1194
                                          Sioux City, IA 51102
                                          Tel: (712) 255-8094
                                          Fax: (712) 255-3825
                                          smitmcel@aol.com

                                          ATTORNEYS FOR DEFENDANT
                                          JONATHAN ESPINOZA


Dated: October 3, 2018                    Respectfully submitted,

                                          HEIDMAN LAW FIRM, P.L.L.C.


                                          s/ John C. Gray
                                          John C. Gray, AT0002938
                                          1128 Historic Fourth Street
                                          Sioux City, IA 51101
                                          Tel: (712) 255-8838
                                          John.Gray@Heidmanlaw.com

                                          ATTORNEYS FOR DEFENDANT STATE
                                          STEEL SUPPLY CO. and NORMAN DIVIS




                                      2
                                                                        302613031v1 1004015
      Case 5:18-cv-04041-LTS-MAR Document 16 Filed 10/03/18 Page 2 of 3
Dated: October 3, 2018                    Respectfully submitted,

                                          GOOSMANN LAW FIRM, PLC


                                          s/ Jeana L. Goosmann
                                          Jeana L. Goosmann
                                          5010 S. Minnesota Avenue, Suite 100
                                          Sioux City, SD 57108
                                          Tel: (605) 371-2000
                                          GoosmannJ@goosmannlaw.com

                                          ATTORNEYS FOR DEFENDANT ALL IN A
                                          DAY, LLC




                                      3
                                                                       302613031v1 1004015
      Case 5:18-cv-04041-LTS-MAR Document 16 Filed 10/03/18 Page 3 of 3
